Citation Nr: 1041993	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Rhett D. Klok, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Veteran and his spouse testified before the 
undersigned at the RO.  A transcript of the hearing is associated 
with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's asbestosis developed as a result of service.


CONCLUSION OF LAW

Asbestosis was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  Given the fully favorable 
determination contained herein, no discussion of the VCAA is 
necessary.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty."  38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran essentially contends that he has asbestosis that is 
related to exposure to asbestos that he incurred during service.

The Board notes that, in an October 2010 rating decision, the RO 
denied service connection for chronic obstructive pulmonary 
disease (COPD) and pleural plaques.  The Veteran has not 
initiated an appeal with regard to these issues.  As such, the 
decision herein will be confined to a discussion of entitlement 
to service connection for asbestosis.

The Veteran's personnel records indicate that he served in the 
Navy and was on board the USS Stribling from December 1951 to 
October 1952 and from June 1953 to June 1955.  The Veteran 
indicated, in a June 2009 written statement, that the USS 
Stribling had asbestos on the steam lines and the hull.  His rack 
was about eight inches from the hull and the steam lines that 
were wrapped in asbestos.  While he worked, post-service, for 
Mobil Oil, he did not handle, use, or come near asbestos on a 
daily basis, since he did not work in or near the insulation 
shop.  He was a lab technician.

In an August 2009 written statement, the Veteran indicated that, 
when guns were fired on board ship, the asbestos cracked, and he 
came in direct contact with it.  During rough weather, cracks and 
dust appeared again.  His ship hit several hurricanes during his 
service.

In an undated affidavit, the Veteran indicated that he worked for 
Mobil Oil from 1956 to 1988.  He was a lab technician, and his 
exposure to asbestos was limited to experiments conducted with 
asbestos tape, while in a ventilated, clean room laboratory, 
where they used separately ventilated fume hoods.  Potential 
exposure to asbestos was limited to the asbestos encapsulated in 
the tape, and all handling of asbestos tape occurred while the 
tape was inside an enclosed compartment of the fume hood, which 
was separately ventilated.  Occasional experiments required 
wrapping asbestos around glass tubes containing chemicals and 
acids.  Upon the completion of the experiments, the asbestos-
taped tubes were placed into bags while still inside the hoods, 
and safety personnel then handled and disposed of the waste bags.  
The Veteran indicated that he only worked with asbestos tape on 
an occasional basis from 1956 until the early 1960s, when he was 
moved to a synthetic fuels laboratory.  After that, he was never 
again exposed to asbestos of any kind during the remainder of his 
employment with Mobil.

During his July 2010 Board hearing, the Veteran reiterated that, 
while he worked for Mobil Oil for 33 years, he had little or no 
exposure to asbestos in that employment.  The Veteran also 
explained, in somewhat more detail, the kind of exposure to 
asbestos he had while serving on board the USS Stribling.  This 
testimony was entirely consistent with his previous statements on 
this particular matter.

The Board finds the Veteran's written and oral testimony 
describing his in-service and post-service asbestos exposure 
credible.  Specifically, the Board finds the description of his 
exposure both on board the USS Stribling and in his employment 
with Mobil Oil is credible.  In this regard, the Board has found 
that the Veteran has described the exposure in sufficient detail, 
and his description is consistent with both his Navy service and 
his employment.

A July 2002 private treatment record of a chest CT scan shows 
that the Veteran was shown to have some subtle calcification that 
likely represented asbestos-related pleural disease.  A 
subsequent August 2002 private record shows that there was 
evidence of asbestosis.

In a May 2008 written statement, J.W., M.D. indicated that he had 
treated the Veteran since April 1998, and the Veteran had 
asbestosis related to his military service.

In November 2008, the Veteran underwent VA examination.  His 
claims file was reviewed.  The Veteran's exposure to asbestos 
during service and post-service was noted.  The examiner noted 
that the Veteran worked in electronics and calculations during 
service and had no significant engine room exposure.  It was also 
noted that the Veteran smoked two packs of cigarettes a day for 
31 years, ending in 1981.  The examiner indicated that, while 
private records show evidence of pleural plaques, there was no 
evidence of asbestosis or interstitial fibrosis.  The chest x-ray 
conducted by the examiner did not reveal interstitial fibrosis.  
The examiner's impression was that the Veteran had COPD and 
pleural plaques consistent with prior asbestos exposure.  There 
was no indication that the Veteran had asbestosis.  Asbestosis 
is, by definition, an interstitial fibrotic disease, not pleural 
plaques.  Furthermore, pleural plaque is not a disease but an x-
ray finding indicative of asbestos exposure.  The Veteran's 
smoking history was more than adequate to explain his COPD.  The 
examiner indicated that, if the documentation is correct that the 
Veteran had daily exposure to asbestos at Mobil Oil and only 
intermittent exposure during his four years in service, the more 
likely source of the asbestos exposure that caused the pleural 
plaques was clearly Mobil Oil and not the Navy.

A July 2010 private examination record shows that the Veteran 
presented with a longstanding history of COPD and asbestosis.  He 
reported the same in-service and post-service asbestos exposure 
as he previously detailed.  A radiograph documented COPD changes 
with asbestosis.  The Veteran reported smoking up to two packs of 
cigarettes per day from age 19 to age 50.  Following examination, 
which included pulmonary function testing, the impression was 
COPD and asbestosis.  The examining doctor indicated that, with 
regard to the asbestosis, the Veteran had exposure with some 
findings suggestive of the disorder.  After a CT scan was 
obtained, the doctor noted that it revealed evidence of pleural 
plaque formation and fibrotic changes overlying the right 
hemidiaphragm and minor ground-glass opacifications.  The 
findings were consistent with asbestosis with both parenchymal 
and pleural disease.  Based on the Veteran's history, it was most 
likely that his asbestos exposure was obtained from service in 
the Navy, where there was no protection afforded.  His described 
employment with Mobil Oil made significant exposure unlikely.

During the July 2010 Board hearing, the Veteran's attorney 
confirmed that the private doctor, who had examined the Veteran 
in July 2010, had reviewed the claims file prior to rendering his 
opinion.

As noted above, the Board finds that the Veteran's statements 
regarding his in-service and post-service asbestos exposure are 
credible.  In addition, the Board finds that the evidence is at 
least in equipoise as to whether the Veteran has a current 
diagnosis of asbestosis.  Many medical records show impressions 
that there was evidence of asbestosis or evidence consistent with 
previous asbestos exposure.  However, there are three records, 
dated in August 2002, May 2008, and July 2010, indicating that 
the Veteran had been definitively diagnosed with asbestosis.  The 
Board finds that these records are competent and adequate.  As 
such, evidence of a current diagnosis of asbestosis is shown.

Therefore, at issue is whether the Veteran's asbestosis is 
related to his service.  The Board finds that it is.  The May 
2008 document from Dr. W. relates the Veteran's asbestosis to his 
service but provides no rationale for the conclusion.  The 
November 2008 VA examiner's opinion indicated that the Veteran's 
primary exposure to asbestos was during his post-service 
employment at Mobil Oil.  However, it is clear from the 
discussion that the VA examiner had assumed incorrectly that the 
Veteran was exposed to daily asbestos in the course of his 
employment and incurred only occasional exposure during service.  
In fact, based on the Veteran's testimony, it is clear that the 
Veteran had daily exposure to asbestos in service and only 
occasional exposure after service.  As such, the Board finds that 
these opinions are inadequate and have little probative value.

The Board finds that the July 2010 opinion from a private 
physician is the most probative competent opinion of record.  
During the July 2010 Board hearing, the Veteran's attorney 
confirmed that the private physician had reviewed the relevant 
evidence of record.  Furthermore, the physician examined the 
Veteran and obtained an accurate history from the Veteran with 
regard to his asbestos exposure.  His conclusions and opinions 
were consistent with the credible evidence of record, and he 
provided a rationale.  As such, this is the most probative 
opinion of record, and the Board finds that the Veteran's claim 
for service connection for asbestosis should be granted.

Given the totality of the evidence and resolving all reasonable 
doubt on the question of medical nexus in the Veteran's favor 
(see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, and Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990)), the Board finds that 
the criteria for service connection for asbestosis are met.


ORDER

Service connection for asbestosis is granted.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


